IN THE SUPREME COURT OF THE STATE OF NEVADA


 IN THE MATTER OF THE                                     No. 84596
 RESIGNATION OF JOEL LA VERNE
 PETTIT, BAR NO. 11438.
                                                          FRED
                                                          APR 2 6 2022


                                                           EF D EMMY CLEW



          ORDER GRANTING PETITION FOR RESIGNATION
            This is a joint petition by the State Bar of Nevada and attorney
Joel La Verne Pettit for his resignation from the Nevada bar.
            SCR 98(5) provides that Nevada attorneys who are not actively
practicing law in this state may resign from the state bar if certain
conditions are met. The petition includes statements from state bar staff
confirming that no disciplinary, fee dispute arbitration, or client security
fund matters are pending against Pettit; and that he is current on all
membership fee payments and other financial commitments relating to his
practice of law in this state. See SCR 98(5)(a)(1)-(2).
            Bar counsel has recommended that the resignation be
approved, and the Board of Governors has approved the application for
resignation. See SCR 98(5)(a)(2). Pettit acknowledges that his resignation
is irrevocable and that the state bar retains continuing jurisdiction with
respect to matters involving a past member's conduct prior to resignation.
See SCR 98(5)(c)-(d). Finally, Pettit has submitted an affidavit of
compliance with SCR 115. See SCR 98(5)(e).




                                                           12 . I 114411
                            The petition satisfies the requirements of SCR 98(5).
                Accordingly, we approve attorney Joel La Verne Pettit's resignation. SCR
                98(5)(a)(2). The petition is hereby granted.
                            It is so ORDERED.




                cc:   Bar Counsel, State Bar of Nevada
                      Joel La Verne Pettit
                      Executive Director, State Bar of Nevada
                      Admissions Office, United States Supreme Court




SUPREME COURT
        OF
     NEVADA
                                                     2
(n) i947A